DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 22 March 2021.  Claims 1-30 are pending. 

Response to Arguments
Applicant’s amendments, with respect to the rejection of claims 4-11 under 35 USC 112(b) as set forth in the Office Action of 12 December 2020 have been fully considered and are persuasive. As such, the rejection of claims 4-11 has been withdrawn. Applicant’s arguments with respect to the rejection of claims 1-30 under nonstsatutory double patenting as being unpatentable over claims 1-30 of copending application 16/388356 have been carefully considered and are not persuasive. As such, the rejection of claims 1-30 under nonstsatutory double patenting is maintained. See examiner’s response below. 
In regards nonstatutory double patenting rejection, specifically, Applicant argues:
The Examiner Fails to Establish Prima Facie Double Patenting. As indicated, claims 1-30 stand provisionally rejected on the ground of non- statutory double patenting over the '356 application. Applicant submits the Examiner has failed to establish prima facie double patenting. The Examiner generally seems to premise the conclusion of double patenting on a finding that "each limitation of the claims in the present application is encompassed in the 

For at least the foregoing reasons, Applicant respectfully submits that the Examiner withdraw the rejection of claims 1-30 on the ground of non-statutory double patenting over the '356 application. 


The examiner answer
	The examiner has carefully considered applicant’s arguments and respectfully disagrees. Applicant argues in a general manner that the rejection of the nonstatutory double patenting is actually referring to the concept of "domination" and that domination and double patenting are two separate issues. Examiner agree that domination is different from double patenting, however, domination does not preclude a double patenting rejection “see MPEP 804, the presence of domination does not preclude a double patenting rejection. See, e.g., In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968); see also AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014)”. Furthermore, a nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	In this case each limitations of the present application can be mapped directly to the claim limitations of the copending application. For example, the limitations of claims 1, 4 and 5 of the present application can be mapped directly to the limitations of claims 1, 2 and 5 of the copending application, as seen in the table below. 
Claim 1 present application 
Mapping to the limitations of  copending application 16/388,356
A multi-rotor vehicle comprising: an airframe;  and coupled to the airframe, a plurality of electric motors operatively coupled to a respective plurality of rotors, the plurality of electric motors configured to cause 


Claim 1 of copending application reads: a plurality of edge computing systems that are independent, distinct and distributed to the plurality of electric motors, each edge computing system of the plurality of edge computing systems operatively coupled to a respective electric motor of the plurality of electric motors, and thereby a respective rotor of the respective plurality of rotors,

Claim 1 of copending application reads: each edge computing system configured to acquire and process sensor data for the respective rotor to determine rotor status information, and execute motor commands to control the respective electric motor and thereby the respective rotor,
wherein each edge computing system is configured as an integrated flight computer and motor controller.
Claim 5 of copending application reads: 
wherein each edge computing system is configured as an integrated flight computer and motor controller.



Claim 4 present application 
Claim 2 copending application 
wherein each edge computing system includes: processing circuitry configured to acquire and process the sensor data for the respective rotor to determine the rotor status information, and execute the motor commands to control the respective electric motor and thereby the respective rotor;
wherein each edge computing system includes: processing circuitry configured to acquire and process the sensor data for the respective rotor to determine rotor status information, and execute the motor commands to control the respective electric motor and thereby the respective rotor;
a communication interface configured to enable the edge computing system to communicate with others of the plurality of edge computing systems.
a communication interface configured to enable the edge computing system to communicate with others of the plurality of edge computing systems.



Claim 1 Copending application 
wherein the plurality of edge computing systems are configured according to a model in which any of the plurality of edge computing systems is selectable as a primary edge computing system, and the plurality of edge computing systems other than the primary edge computing system are operable as secondary edge computing systems,
wherein the plurality of edge computing systems are configured according to a model in which any of the plurality of edge computing systems is selectable as a primary edge computing system, and the plurality of edge computing systems other than the primary edge computing system are operable as secondary edge computing systems,
the secondary edge computing systems configured to communicate respective rotor status information to the primary edge computing system,
the secondary edge computing systems configured to communicate respective rotor status information to the primary edge computing system,
the primary edge computing system configured to 



The same analysis applies to the rest of the claims. As such, the nonstatutory double patenting rejection of claims 1-30 over copending application 16/388,356 is maintained. 

Applicant’s arguments with respect to claims 1-30 as being unpatentable under 35 USC 103 over Kang Yi in view of Lan have been fully considered and are not persuasive. 
Specifically, Applicant argues:

 (1)    The Finding that Kang Yi in view of Lan Teaches Distributed Edge Computing Systems is Factually Incorrect 
In the Office Action, the Examiner finds that Kang Yi teaches a plurality of edge computing systems "C1" that are independent, distinct and distributed to the plurality of motors, citing FIG. 1 and paragraphs [0040]-[0042] of the English translation of Kang Yi. Office Action, p. 6. Kang Yi is generally directed to a speed regulation circuit "M" for a quadrotor unmanned aerial vehicle (UAV). As disclosed, the speed regulation integrated circuit includes speed governing submodules "Cl" for its brushless motors. But in contrast to the edge computing systems of the claimed invention, Kang Yi does not teach or suggest that its speed governing submodules "C1" are in fact distributed to the motors. Kang Yi in fact discloses the exact opposite. 
In particular, Kang Yi discloses that motor control for conventional quadrotor UAVs involves four electronic speed control (ESC) circuits installed onboard the UAV, which takes up space and affects gravity distribution. See Kang Yi, para. [0005]. As further evidence, Applicant refers the Examiner to the same paragraph of another translation of 
(2)   The Finding that Kang Yi in view of Lan Teaches Integrated Flight Computer and Motor Controller is Factually Incorrect 
The Examiner further relies on Kang Yi for disclosing that each edge computing system is configured as an integrated flight computer and motor controller, pointing to paragraphs [0020] and [0021] of Kang Yi. Applicant submits that Kang Yi does not in fact teach or suggests this feature. The cited paragraphs describe the circuit board "M" as including the I2C bus to connect the submodules with one another and external control equipment, and including a serial communication interface to connect with a model airplane remote controller to realize remote control flight of the aircraft. One may find that Kang Yi's circuit board "M" integrates the motor controllers of the four motors of its quadrotor UAV, but Kang Yi does not teach or suggest that each of its submodules "C1" integrates a flight computer and motor controller. If anything, paragraph [0021] of Kang Yi suggests that its flight computer is external to the circuit board "M"and thereby the submodules "C1."

The examiner answer
	The examiner has carefully considered applicant’s arguments and respectfully disagrees. Applicant argues in a general manner that Kang Yi does not disclose a plurality of edge computing systems that are independent, distinct and distributed to the plurality of motors. 

	Furthermore, applicant argues that Kang Yi does not disclose that each edge computing system is configured as an integrated flight computer and motor controller. Specifically, applicant argues that flight computer is not integrated but rather external to the circuit board (motor controller). Examiner respectfully disagree, applicant is reminded that claims must be given their broadest reasonable interpretation. Kang Yi specifically at paragraphs [0009] and [0020-0021], explicitly teaches that serial communication interface may connect the “C1” and model airplane remote controller. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. (16/388,356). Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of the claims in the present application can be mapped to the claim limitations  of copending application No. (16388356). For example, each limitation of claim 1 of the present application are can be directly mapped to a corresponding limitation in claims 1 and 5 of copending application No, (16/388,356). The same applies to the remainder of the claims; as another example: claim 2 of the present application can be directly mapped to claim 6 of the copending application. Moreover, each of the remaining claims of the present application can be directly mapped to a claim limitation of the copending application.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang Yi (CN103856120) in view of Lan et al (US20190212733).
NOTE: see machine translation filed with the IDS on 08/12/2020 for CN103856120 for mappings of the claims. 
As regards claim 1, Kang Yi teaches a multi-rotor vehicle comprising (see [0004-0005], Kang Yi teaches an unmanned multi rotor in which it may operate under the speed regulation integrated-circuit design of Kang Yi): an airframe (see at least , [0004-0005], and [claim 1], Kang Yi implicitly teaches an airframe “multiple four rotor unmanned aircraft”); and coupled to the airframe, a plurality of electric motors operatively coupled to a respective plurality of rotors (see at least [0009],[0014], and  [Fig. 1 “C7”]), the plurality of electric motors configured to cause the respective plurality of rotors to rotate relative to the airframe (see at least [0014]); and a plurality of edge computing systems that are independent, distinct and distributed to the plurality of electric motors (see at least [0040-0042] and [Fig. 1 “C1”]), each edge computing system of the plurality of edge computing systems operatively coupled to a respective electric motor of the plurality of electric motors (see at least [0040-0042] and [Fig. 1]), and thereby a respective rotor of the respective plurality of rotors (see at least [0014], [0040-0042] and [Fig. 1]), and execute motor commands to control the respective electric motor and thereby the respective rotor (see at least [0042]), wherein each edge computing system is configured as an integrated flight computer and motor controller (see at least [0020-0021]). However, Kang Yi do not specifically teach  wherein each edge computing system configured to acquire and process sensor data for the respective rotor to determine rotor status. Lan et al teaches wherein each edge computing system configured to acquire and process sensor data for the respective rotor to determine rotor status (see at least [0040], [0052-0054], and [0068]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang Yi to incorporate the teachings of Lan et al wherein each edge computing system configured to acquire and process sensor data for the respective rotor to determine rotor status. This would be done to maintain stability of an unmanned vehicle so that safety of the unmanned vehicle is improved. (See Lan et al para 0007). 
Kang Yi teaches wherein each edge computing system includes first power distribution circuitry for the flight computer (see at least [0014], [0041-0042], [0045], and [Fig. 1 and 9]), and second power distribution circuitry for the motor controller (see at least [0014], [0041-0042], [0045], and [Fig. 1 and 9]).
As regards claim 3, Kang Yi teaches wherein each edge computing system further includes a power inverter circuit coupled to the second power distribution circuitry (see at least [0009], [0041-0044], and [Fig. 8a-8C]), the power inverter circuit configured to supply power to the respective electric motor of the edge computing system (see at least [0009], [0041-0044], and [Fig. 8a-8C]).
As regards claim 4, Kang Yi teaches executing the motor commands to control the respective electric motor and thereby the respective rotor (see at least [0042]); and a communication interface configured to enable the edge computing system to communicate with others of the plurality of edge computing systems (see at least [0020-0021]), however, Kang Yi do not specifically teach wherein each edge computing system includes processing circuitry configured to acquire and process the sensor data for the respective rotor to determine the rotor status information. Lan et al teaches wherein each edge computing system includes processing circuitry configured to acquire and process the sensor data for the respective rotor to determine the rotor status information (see at least [0040], [0052-0054], and [0068]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang Yi to incorporate the teachings of Lan et al wherein each edge computing system includes processing circuitry configured to acquire and process the sensor data for the respective rotor to 
As regards claim 5, Kang Yi do not specifically teach  wherein the plurality of edge computing systems are configured according to a model in which any of the plurality of edge computing systems is selectable as a primary edge computing system, and the plurality of edge computing systems other than the primary edge computing system are operable as secondary edge computing systems, the secondary edge computing systems configured to communicate respective rotor status information to the primary edge computing system, and the primary edge computing system configured to provide the motor commands to the secondary edge computing systems. 
Lan et al teaches wherein the plurality of edge computing systems are configured according to a model in which any of the plurality of edge computing systems is selectable as a primary edge computing system (see at least [0009], [0012], [0044], and [0059]), and the plurality of edge computing systems other than the primary edge computing system are operable as secondary edge computing systems (see at least [0009], [0012], [0044], and [0059]), the secondary edge computing systems configured to communicate respective rotor status information to the primary edge computing system (see at least [0014], [0039], [0045], [0048], and [0051]), and the primary edge computing system configured to provide the motor commands to the secondary edge computing systems (see at least [0045], [0048], and [0051-0052]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang Yi to incorporate the Lan et al wherein the plurality of edge computing systems are configured according to a model in which any of the plurality of edge computing systems is selectable as a primary edge computing system, and the plurality of edge computing systems other than the primary edge computing system are operable as secondary edge computing systems, the secondary edge computing systems configured to communicate respective rotor status information to the primary edge computing system, and the primary edge computing system configured to provide the motor commands to the secondary edge computing systems. This would be done to maintain stability of an unmanned vehicle so that safety of the unmanned vehicle is improved. (See Lan et al para 0007). 
As regards claim 6, Kang Yi teaches wherein each edge computing system further includes a second communication interface configured to enable the edge computing system to communicate with a remote station (see at least [0009] and [0040]), and the primary edge computing system among the plurality of edge computing systems being configured to communicate with the remote station (see at least [0020-0021]).
As regards claim 7, Kang Yi do not specifically teach wherein the processing circuitry of each edge computing system further includes a clock to measure and keep time at the edge computing system, the secondary edge computing systems configured to communicate with the primary edge computing system via respective communication interfaces to synchronize respective clocks of the secondary edge computing systems with the clock of the primary edge computing system. Lan et al teaches wherein the processing circuitry of each edge computing system further includes a clock to measure (see at least [0055] and [0057], Lan et al implicitly teaches time tracker (clock) since a predetermined time of an calculated error is being measured. As such, under the broadest reasonable interpretation, Len et al teaches the above-mentioned limitation.), the secondary edge computing systems configured to communicate with the primary edge computing system via respective communication interfaces to synchronize respective clocks of the secondary edge computing systems with the clock of the primary edge computing system (see at least [0054-0057]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang Yi to incorporate the teachings of Lan et al wherein the processing circuitry of each edge computing system further includes a clock to measure and keep time at the edge computing system, the secondary edge computing systems configured to communicate with the primary edge computing system via respective communication interfaces to synchronize respective clocks of the secondary edge computing systems with the clock of the primary edge computing system. This would be done to maintain stability of an unmanned vehicle so that safety of the unmanned vehicle is improved. (See Lan et al para 0007). 
As regards claim 8, Kang Yi do not specifically teach wherein the primary edge computing system is configured to implement the flight computer to determine attitude, position and heading of the multi-rotor vehicle, and provide the motor commands based on the rotor status information for the respective plurality of rotors, and the attitude, position and heading. Len et al teaches wherein the primary edge computing system is configured to implement the flight computer to determine attitude, position and heading (see at least [0052], [0057], [0059], and [0068]), and provide the motor commands based on the rotor status information for the respective plurality of rotors, and the attitude, position and heading (see at least [0027], [0040], [0048], [0052], [0057], [0059], [0061-0062], and [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang Yi to incorporate the teachings of Lan et al wherein the primary edge computing system is configured to implement the flight computer to determine attitude, position and heading of the multi-rotor vehicle, and provide the motor commands based on the rotor status information for the respective plurality of rotors, and the attitude, position and heading. This would be done to maintain stability of an unmanned vehicle so that safety of the unmanned vehicle is improved. (See Lan et al para 0007). 
As regards claim 9, Kang Yi do not specifically teach wherein each edge computing system includes an inertial measurement unit (IMU) and magnetometer, and the IMU and magnetometer of the primary edge computing system are configured to determine the attitude, position and heading of the multi-rotor vehicle. Lan et al teaches wherein each edge computing system includes an inertial measurement unit (IMU) and magnetometer (see at least [0015], [0052], [0057], [0059], [0061-0062], and [0068]), and the IMU and magnetometer of the primary edge computing system are configured to determine the attitude, position and heading of the multi-rotor vehicle (see at least [0004], [0015], [0052], [0057], [0059], [0061-0062], and [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang Yi to incorporate the Lan et al wherein each edge computing system includes an inertial measurement unit (IMU) and magnetometer, and the IMU and magnetometer of the primary edge computing system are configured to determine the attitude, position and heading of the multi-rotor vehicle. This would be done to maintain stability of an unmanned vehicle so that safety of the unmanned vehicle is improved. (See Lan et al para 0007). 
As regards claim 10, Kang Yi do not specifically teach wherein each edge computing system is configured to store a configuration file with an ordered list of the plurality of edge computing systems that begins with the primary edge computing system and then a first of the secondary edge computing systems, and wherein the primary edge computing system is configured to communicate health status information to the first of the secondary edge computing systems, and in response, the first of the secondary edge computing systems is configured to determine a health status of the primary edge computing system from the health status information, and assume responsibility as the primary edge computing system when the health status reaches a predetermined threshold. 
Lan et al teaches wherein each edge computing system is configured to store a configuration file with an ordered list of the plurality of edge computing systems that begins with the primary edge computing system and then a first of the secondary edge computing systems (see at least [0012], [0015], and [0059], Lan et al teaches selecting a primary controller and secondary controller among the controllers controlling the motor, as such, under the broadest reasonable interpretation, Lan et al implicitly teaches the primary and secondary controllers are listed and stored in a file to be selected from.), and wherein the primary edge computing system is configured to communicate health status information to the first of the secondary edge computing systems (see at least [0014], [0039], [0045], [0048], and [0051]), and in response, the first of the secondary edge computing systems is configured to determine a health status of the primary edge computing system from the health status information (see at least [0045-0046], [0063],[0065], and [0072]), and assume responsibility as the primary edge computing system when the health status reaches a predetermined threshold (see at least [0015], [0055], [0057], [0045-0046], [0063],[0065], and [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang Yi to incorporate the teachings of Lan et al wherein each edge computing system is configured to store a configuration file with an ordered list of the plurality of edge computing systems that begins with the primary edge computing system and then a first of the secondary edge computing systems, and wherein the primary edge computing system is configured to communicate health status information to the first of the secondary edge computing systems, and in response, the first of the secondary edge computing systems is configured to determine a health status of the primary edge computing system from the health status information, and assume responsibility as the primary edge computing system when the health status reaches a predetermined threshold. This would be done to maintain stability of an unmanned vehicle so that safety of the unmanned vehicle is improved. (See Lan et al para 0007). 
Kang Yi do not specifically teach wherein the ordered list includes a second of the secondary edge computing systems after the first of the secondary edge computing systems, and wherein after the first of the secondary edge computing systems assumes responsibility as the primary edge computing system, the second of the secondary edge computing systems assumes responsibility as the first of the secondary edge computing systems. Lan et al teaches wherein the ordered list includes a second of the secondary edge computing systems after the first of the secondary edge computing systems (see at least [0012], [0015], and [0059]), and wherein after the first of the secondary edge computing systems assumes responsibility as the primary edge computing system (see at least [0012], [0015], and [0059], Lan et al teaches selecting a primary controller and secondary controller among the controllers controlling the motor, as such, under the broadest reasonable interpretation, Lan et al implicitly teaches the primary and secondary controllers are listed and assumes responsibility as primary controller after the first primary controller.), the second of the secondary edge computing systems assumes responsibility as the first of the secondary edge computing systems (see at least [0012], [0015], and [0059]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang Yi to incorporate the teachings of Lan et al wherein the ordered list includes a second of the secondary edge computing systems after the first of the secondary edge computing systems, and wherein after the first of the secondary edge computing systems assumes responsibility as the primary edge computing system, the second of the secondary edge computing 
Regarding claim 12 please see the rejection above with respect to claim 4 (and claim 1 from which claim 4 depends), which is commensurate in scope with claims 12 , with claim 4 being drawn to a multi-rotor vehicle, and claim 12 being drawn to a corresponding edge computing system.
As regards claim 13, Kang Yi teaches wherein the edge computing system further comprises first power distribution circuitry for the flight computer (see at least [0014], [0041-0042], [0045], and [Fig. 1 and 9]), and second power distribution circuitry for the motor controller (see at least [0014], [0041-0042], [0045], and [Fig. 1 and 9]).
As regards claim 14, Kang Yi teaches wherein the edge computing system further comprises a power inverter circuit coupled to the second power distribution circuitry (see at least [0009], [0041-0044], and [Fig. 8a-8C]), the power inverter circuit configured to supply power to the respective electric motor of the edge computing system (see at least [0009], [0041-0044], and [Fig. 8a-8C]).

Regarding claims 15-21 and 24-30, please see the rejection above with respect to claims 5-11, which are commensurate in scope with claims 15-21 and 24-30, with claims 2-4 being drawn to a multi-rotor vehicle, claims 15-21 being drawn to a corresponding edge computing system, and claims 24-30 being drawn to a corresponding method of operating a multi-rotor vehicle. 
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDALLA A KHALED/           Examiner, Art Unit 3667

   /FARIS S ALMATRAHI/              Supervisory Patent Examiner, Art Unit 3667